DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Legleiter, Reg. No. 61,011, on December 7, 2021.
The application has been amended as follows: 
Claim 1 has been amended to read:
A face mask device configured to be used with any suitable filter material, the face mask device comprising: 
	a frame configured to be worn on a user's face to secure a separate and detached filter material on the user’s face; and 
	one or more straps configured to be attached to the frame for applying a tension force to the frame to press the frame against a surface of the user’s face over which the frame is positioned; 
	wherein the frame is configured, due to the tension force exerted by the one or more straps, to flex and/or conform to the surface of the user’s face to 
	wherein the frame is configured to secure a separate and detached filter material directly against the surface of the user’s face to prevent unfiltered air from being inhaled by the user without passing through the filter material; 	wherein the frame comprises an upper portion, a lower portion and a protruding portion, wherein the upper portion comprises metal material, the lower portion comprises a plastic material, and the protruding portion comprises [[the]]an elastic material. 
Claim 27 has been amended to read:
A face mask device comprising: 
	a frame configured to be worn on a user's face, wherein the frame comprises an upper portion, configured to be positioned around the user’s nose and over a bridge of the user’s nose, [[and]] a lower portion, which is attached to the upper portion and is configured to form a perimeter around the user’s mouth, and a protruding portion, wherein the lower portion is substantially circular, oval shaped, and/or oblong, wherein the upper portion comprises metal material, the lower portion comprises a plastic material, and the protruding portion comprises [[the]]an elastic material; and 
	one or more straps configured to be attached to the frame for applying a tension force to the frame to press the frame against a surface of the user’s face over which the frame is positioned; 

          wherein the frame is configured to secure a filter material against the surface of the user’s face to prevent unfiltered air from being inhaled by the user without passing through the filter material.

Allowable Subject Matter
Claims 1 – 11 and 13 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, Stepan (US 2009/0078266) is considered to represent the closest prior art. There is no teaching or suggestion in Stepan for the frame to have an upper portion, a lower portion and a protruding portion, wherein the upper portion comprises metal material, the lower portion comprises a plastic material, and the protruding portion comprises an elastic material. Claims 2 – 11 and 13 – 26 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	Claim 27 was allowed in the previous office action (Final Rejection mailed October 1, 2021). The above examiner’s amendment corrects for an antecedent basis issue in the claim, but is not considered to substantially affect the scope of the claim or the reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773